GOSHORN, Judge.
Pursuant to Florida Rule of Appellate Procedure 9.030(b)(4)(A), we accept the following certified question from the county court as one of great public importance:
WHETHER SECTION 454.23, FLORIDA STATUTES (1995) IS VOID AS BEING UNCONSTITUTIONALLY VAGUE?
In answering this question in the negative, we align ourselves with the First District Court of Appeal and adopt the reasoning of Judge Mickle’s scholarly opinion in State v. Foster, — So.2d -, 21 Fla. L. Weekly D533 (Fla. 1st DCA Feb. 28,1996).
REVERSED and REMANDED for further proceedings.
DAUKSCH and HARRIS, JJ., concur.